DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Hoette on 5/14/2021. 

The application has been amended as follows: 
Claim 13, line 8, “at in insulation layer” has been changed to - - at an insulation layer- -. 
Claim 16, line 3, “contacts around a perimeter” has been changed to - - contacts, around a perimeter - -. 
Claim 21, line 21, “at in insulation layer” has been changed to - - at an insulation layer - -.

Allowable Subject Matter
Claims 1-25 are allowed. Regarding claims 1-12, 24, and 25 and claims 21-23, allowability resides, at least in part, with the prior art not showing or fairly disclosing a power delivery module or communication system wherein the power plate is separate from the insulator and the ground plate is separate from the insulator, and assembled by stacking together the power plate, the ground plate and the insulator with the insulator between the power plate and the ground plate, in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILAGROS JEANCHARLES/Examiner, Art Unit 2833     
                                                                                                                                                                                                   
/renee s luebke/Supervisory Patent Examiner
Art Unit 2833